Citation Nr: 1618522	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating prior to October 7, 2010; a rating in excess of 10 percent from October 7, 2010, to August 14, 2014; and a rating in excess of 30 percent since then for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971 including combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for bilateral hearing loss and assigned a noncompensable evaluation (0 percent), effective October 22, 2008. A subsequent rating decision dated in July 2011 increased the Veteran's disability rating to 10 percent, effective October 7, 2010 and a November 2014 rating decision increased the rating to 30 percent effective August 14, 2014.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of those proceedings is of record.

In May 2011 and again in June 2014 the Board remanded this case for further development.  The case has returned for appellate review.


FINDINGS OF FACT

On February 18, 2015, the Board received notification that the Veteran was withdrawing his claim for entitlement to an increased rating for bilateral hearing loss.
 

CONCLUSION OF LAW

The criteria for withdrawal from appeal of the issue an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim for an increased rating for bilateral hearing loss; thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


